Citation Nr: 1241906	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  11-28 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

Entitlement to service connection for a back condition, to include separated discs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1973 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The September 2010 rating decision addressed both the Veteran's claim for service-connected disability benefits for his back, and his claim for nonservice-connected pension benefits.  In January 2011, through his representative, he submitted a Notice of Disagreement on both claims.  An August 2011 Statement of the Case only addressed his service-connected back disability.  In October 2011, he submitted a VA Form 9 stating that he had read the Statement of the case and was only appealing the nonservice-connected pension (which was not actually addressed in the Statement of the Case), though he also discussed his back disorder.  Only the back condition was certified to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

On his VA Form 9 dated in October 2011, the Veteran requested a Travel Board hearing.  His Form 9 included a change of address in Utah, and spelled the address in long form.  While several subsequent communications from the RO were sent to his old address, notice of his travel board hearing was sent to his new address in December 2011.  The notice letter used a short form of his address.  Two reminders also using a short form of his last known address were sent in January 2012, but both were returned as undeliverable.  He did not attend the Travel Board hearing.  Also, VACOLS lists the Veteran's address as in Colorado.

Therefore, on remand, after undertaking efforts to clarify the Veteran's address, the RO should schedule the Veteran for another Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake efforts to clarify the Veteran's current mailing address.  As noted above, notice of his hearing was mailed to an address in Utah, but VACOLS list his current address as in Colorado.  

2.  Thereafter, schedule the Veteran for a Travel Board hearing in accordance with his request.  Notice of the hearing must be sent to the Veteran and his representative. See 38 C.F.R. § 20.704(b) (2012).  If he still resides in Utah, the RO should attempt to reach him using the long form of his address, i.e., spelling out the words South, East, etc.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


